NUMBER 13-22-00341-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI — EDINBURG


                                IN RE R. WAYNE JOHNSON


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION
                 Before Justices Benavides, Hinojosa, and Silva
                  Memorandum Opinion by Justice Benavides1

        Relator R. Wayne Johnson filed a pro se petition for writ of mandamus in the

above-referenced cause. Relator’s requested relief in this proceeding is unclear;

however, he references a lack of jurisdiction, the unauthorized practice of law, and several

opinions issued by this Court and others. See generally, e.g., In re Jaycox, No. 13-14-

00398-CR, 2014 WL 3538890 (Tex. App.—Corpus Christi–Edinburg July 15, 2014, orig.



         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so,” but “[w]hen granting relief, the court must hand down an opinion as in any other case”);
id. R. 47.4 (distinguishing opinions and memorandum opinions).
proceeding) (per curiam) (mem. op., not designated for publication) (denying mandamus

relief for a pleading filed by relator as “a fellow inmate who is not a licensed attorney”); In

re Johnson, No. 13-12-00024-CV, 2012 WL 171920 (Tex. App.—Corpus Christi–

Edinburg Jan. 18, 2012, orig. proceeding) (per curiam) (mem. op.) (denying mandamus

relief regarding an allegedly void order dismissing the underlying lawsuit for failure to

obtain permission for suit as a vexatious litigant); In re Johnson, No. 06-12-00057-CV,

2012 WL 2094424 (Tex. App.—Texarkana June 12, 2012, orig. proceeding) (mem. op.)

(discussing relator’s status as a vexatious litigant and denying mandamus relief for claims

regarding an allegedly void order).

       The Texas Office of Court Administration (OCA) maintains a list of vexatious

litigants. See Office of Court Administration, List of Vexatious Litigants Subject to Prefiling

Order, available at https://www.txcourts.gov/judicial-data/vexatious-litigants (last visited

July 22, 2022); see also TEX. CIV. PRAC. & REM. CODE ANN. § 11.104(b) (requiring OCA to

maintain and post a list of vexatious litigants on the agency’s website); Douglas v. Am.

Title Co., 196 S.W.3d 876, 878 n.2 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (taking

judicial notice of records regarding vexatious litigants). Currently, relator appears on

OCA’s list of vexatious litigants by virtue of three separate orders issued in Bee County,

Harris County, and Travis County. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.054,

11.101; In re Casey, 589 S.W.3d 850, 852 (Tex. 2019) (orig. proceeding) (per curiam)

(stating that Texas’s vexatious litigant statute permits a court to designate a plaintiff a

vexatious litigant if the defendant proves that (1) in reasonable probability, the plaintiff will

not prevail in the case against the defendant and (2) the plaintiff has a history of pro se


                                               2
litigation covered by the statute).

       A clerk of a court may not file a civil action commenced, maintained, or pending in

any state or federal court by a vexatious litigant subject to a prefiling order under § 11.101

of the Texas Civil Practice and Remedies Code unless the litigant obtains an order from

the appropriate local administrative judge, as described by § 11.102(a), permitting the

filling. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.101(a), 11.102(a); Nunu v. Risk, 612

S.W.3d 645, 655–56 (Tex. App.—Houston [14th Dist.] 2020, no pet.). However, “[a] clerk

of a court of appeals may file an appeal from a prefiling order entered under [§] 11.101

designating a person a vexatious litigant or a timely filed writ of mandamus under

[§] 11.102” regarding a decision of the administrative judge denying the litigant permission

to file litigation or conditioning permission to file litigation on the litigant’s provision of

security. TEX. CIV. PRAC. & REM. CODE ANN. § 11.103(d).

       Here, relator did not support his petition for writ of mandamus with an order from

an appropriate administrative judge granting relator permission to proceed with the filing.

See id. § 11.102. Accordingly, based on the foregoing, we dismiss relator’s petition for

writ of mandamus for lack of jurisdiction. See id. § 11.103(a); see also In re Johnson, No.

01-21-00611-CV, 2022 WL 210406, at *1 (Tex. App.—Houston [1st Dist.] Jan. 25, 2022,

orig. proceeding) (per curiam) (mem. op.) (dismissing vexatious litigant’s petition for writ

of mandamus in the absence of an order from the local administrative judge granting

permission for the filing); In re Johnson, No. 14-21-00314-CV, 2021 WL 2837189, at *1

(Tex. App.—Houston [14th Dist.] July 8, 2021, orig. proceeding) (per curiam) (mem. op.)

(same); In re Johnson, No. 08-15-00162-CV, 2015 WL 3505177, at *1 (Tex. App.—El


                                              3
Paso June 3, 2015, orig. proceeding) (mem. op.) (same).



                                                          GINA M. BENAVIDES
                                                          Justice

Delivered and filed on the
26th day of July, 2022.




                                          4